Clement, Ch. J.
The plaintiff, at the trial, claimed that he was employed by the defendant for a year, and that, *325before its expiration, he was wrongfully discharged, and recovered for the unpaid salary after his discharge. The defendant denied that the plaintiff was employed for a year, and contended that he was discharged for good cause. The jury having found on the questions of fact in favor of the plaintiff, the appellant seeks a reversal of the judgment on two grounds: First, that there was no evidence in the case that the secretary of the defendant, Hr. Blake, had authority to employ the plaintiff; second, that the cause proven for the discharge of plaintiff was, on the undisputed testimony, sufficient.
On the authorities, the plaintiff was called upon to prove that the secretary had authority to bind the defendant, or to prove a ratification by the corporation, of his acts. Alexander v. Cauldwell, 83 N.Y. 480 ; Wilson v. Kings County Elevated R. R. Co., 114 id. 487; Jourdan, Receiver, v. Long Island R. R. Co., 115 id. 380. The plaintiff, before the contract in question, had been in the employ of defendant for a period of about nineteen years, and the latter portion of the time at a yearly salary. The new contract called for services different from the previous employment. Plaintiff worked seven months before his discharge, and was paid for same, by the defendant. Hr. Blake, the secretary, testified that he generally made the arrangement with the different employees of the company. The testimony was ample to justify the denial of the motion to dismiss, for the reason that there was evidence of authority on the part of Hr. BJake to employ the plaintiff.
The plaintiff admitted that he had refused to comply with the orders of the officers of the company, but claimed that he was not bound to obey such orders under his contract. On this question, as the point was raised on a motion to dismiss or to direct a verdict, we will have to assume that the plaintiff told the truth. After carefully reading his testimony, we are satisfied that the defendant requested plaintiff to make a new contract to be performed at Boston, and also a new contract for services at Newark. In fact, Hr. Blake so understood, *326because lie offered a higher salary, $3,000 per year.. The-services which plaintiff was requested to perform were not included in the contract in suit.
Judgment and order denying new trial affirmed, with costs.
Van Wyck, J., concurs.
Judgment and order affirmed.